          Case 1:18-cv-11336-FDS Document 46 Filed 04/09/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                 )
 COMMONWEALTH OF MASSACHUSETTS                   )
 ex rel. MYKEL POWELL,                           )
 COMMONWEALTH SECOND                             )
 AMENDMENT, INC. and BRENT                              CIVIL ACTION NO.
                                                 )
 CARLTON; and MYKEL POWELL,                             1:18-cv-11336-FDS
                                                 )
                               Plaintiffs,       )
                                                 )
                -against-                        )      PLAINTIFFS’ MOTION TO
                                                 )      COMPEL THE STOUGHTON
 SGT. BRIAN HOLMES, in his Individual and        )      DEFENDANTS TO PROVIDE
 Official Capacity as Sergeant of the Stoughton  )      COURT-ORDERED DISCOVERY
 Police Department; JAMES O’CONNOR, in his )
 Individual and Official Capacity as Deputy      )
 Chief of the Stoughton Police Department;       )
 DONNA M. McNAMARA, in her Individual            )
 and Official Capacity as Chief of the Stoughton )
 Police Department; VILLAGE GUN SHOP,
                                                 )
 INC. d/b/a VILLAGE VAULT; and PETER
 DOWD,                                           )
                                                 )
                               Defendants.       )



        Defendants Brian Holmes, James O’Connor and Donna McNamara (the “Stoughton

Defendants”) refuse to produce the inventory records that this Court ordered them to produce on

March 5, 2020. The Plaintiffs have repeatedly demanded that they comply with the Court’s

order, but they have refused, making this motion necessary.

   I)      Factual Background

        This case arises out of a Massachusetts law that requires police departments to take

custody of people’s guns and ammunition under certain circumstances, such as the suspension or

revocation of their gun licenses. See M.G.L. c. 140, § 129D. Police departments must store this

property for the owner’s benefit for a period of one year. See id. After that, any unclaimed
              Case 1:18-cv-11336-FDS Document 46 Filed 04/09/20 Page 2 of 5



property “shall be sold at public auction by the colonel of the state police to the highest bidding

person . . . and the proceeds shall be remitted to the state treasurer.” Id.

            The Defendants did not do this. Instead, the Stoughton Defendants gave their “one year

guns” to the Village Vault Defendants1 in exchange for dollar-denominated “credits” that they

then used to purchase equipment, services and other valuable consideration. The Village Vault

Defendants, in turn, sold the guns and kept the remaining proceeds—which were actually the

beneficial property of the Commonwealth. Plaintiffs learned of this scheme in the prior related

matter Powell v. Holmes, et al., no. 1:17-cv-10776-FDS (D. Mass. filed May 3, 2017).

      II)      Procedural Background

            At the March 5 conference, the Court ordered the Defendants to respond to discovery as

follows:

                    MR. JENSEN: Well, there are still a couple of categories of records that
            would go to this, and they are, first of all, the receipts that were issued to the
            police department in respect of the guns, assuming those still exist, and, secondly,
            the inventory records from within the police department, which would reflect
            transfers out to that company.
                    THE COURT: So the receipts would be in the normal course, the gun shop
            would have the receipts, and the inventory records would be the police department
            records?
                    MR. JENSEN: Well, presumably, the police department would also have
            copies of the receipts since they received them.
                    THE COURT: All right. Mr. Donohue.
                    MR. DONOHUE: I think for some limited time frame, it may make sense.
            I can look and see what the police department has for receipts from Village Vault.
                    THE COURT: All right. I'm going to expand my order to include then any
            receipts or inventory records that reflect the transfer to or from the Village Vault or
            Village Gun Shop, Inc., whether it's in the custody of Mr. Dowd or the gun shop or
            the police department, and we'll limit it to that.
                    And, of course, it has to have been specifically requested. In other words,
            I'm not trying to trump a discovery request, but whatever the time frame or other




1
    The “Village Vault Defendants” are Village Gun Shop, Inc. and Peter Dowd.

                                                   -2-
             Case 1:18-cv-11336-FDS Document 46 Filed 04/09/20 Page 3 of 5



           limitation is and that's it, so to that extent, I will grant the motion to amend the
           schedule, and it's otherwise denied.

Ex. 1 at 6:23-7:23 (emphasis added).

    III)       The Stoughton Defendants Refuse to Provide the Inventory Records

           Following the Court’s order to a T, the Plaintiffs sent the Defendants a letter the next day

that demanded production of the receipts and inventory records and quoted the discovery

requests that sought these items. Ex. 2.

           Counsel for the Stoughton Defendants responded two days later that “[his] understanding

of the Court’s order is that (to the extent previously requested) my clients are only to produce

copies of receipts from Village Vault.” Plaintiffs’ counsel immediately responded that the Court

had also ordered the production of inventory records. Ex. 3. In a series of emails exchanged

between March 8, 2020 and March 30, 2020, the Stoughton Defendants refused to produce the

inventory records, insisting that by producing the receipts they still had on file, they “ha[d]

produced documents pursuant to the Court’s order.” (They also claimed that they could ignore a

deposition notice issued to Defendant James O’Connor on the ground that he provided a

deposition in a previous case.) On March 30, 2020, the Plaintiffs advised the Stoughton

Defendants that they would raise the matter with the Court. On April 3, 2020 all parties agreed

that further conferencing the ongoing discovery disputes by telephone would not add to the

emails already exchanged. The Stoughton Defendants advised that they would seek a protective

order (although they have not).2




2
  For their part, the Village Vault Defendants contend that they have destroyed all of their
records.

                                                   -3-
           Case 1:18-cv-11336-FDS Document 46 Filed 04/09/20 Page 4 of 5



   IV)      Compliance with LR 37.1

         The Plaintiffs tried diligently to persuade the Defendants to provide the discovery that the

Court had ordered without the necessity of filing this motion. The Plaintiffs raised the issue with

the Stoughton Defendants in emails sent on: March 9, 2020; March 13, 2020; March 30, 2020;

and April 1, 2020. On March 30, 2020, the Stoughton Defendants (who were then threatening a

protective order) asked whether the Plaintiffs wished to “discuss this further or do[es] the [email]

correspondences suffice for a LR 7.1 [sic] conference?” On April 3, 2020, the Plaintiffs advised

all Defendants that “we don’t think it would serve much of a purpose to have a telephone

conference.”

   V)       The Court Should Order the Stoughton Defendants to Comply with its March 5,
            2020 Ruling and Award Fees and Costs to the Plaintiffs

         There is simply no excuse for the Stoughton Defendants’ failure to comply with the

Court’s March 5 Order. See Fed. R. Civ. P. 37(d)(2) (a failure to provide discovery responses “is

not excused on the ground that the discovery sought was objectionable, unless the party failing to

act has a pending motion for a protective order under Rule 26(c)”). The Court’s order was not

complicated—to produce receipts from Village Vault and the Defendants’ own records.

Moreover, the relevance of these items is clear, given the importance of reconstructing the

property that was diverted from the Commonwealth. (This is particularly the case in light of the

Village Vault Defendants’ destruction of their records.) Because the Plaintiffs have been forced

to bring this motion in order to obtain discovery, the Court should also order the Stoughton

Defendants to “pay the movant’s reasonable expenses incurred in making the motion, including

attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A); see also Day v. Gracy, no. 1:18-cv-10396-FDS,

Doc. No. 100 at *4 (D. Mass. Aug. 8, 2019) (where “defendants failed to timely respond to




                                               -4-
          Case 1:18-cv-11336-FDS Document 46 Filed 04/09/20 Page 5 of 5



plaintiff’s written discovery requests, necessitating a motion to compel . . . [the movant] is

permitted to recover ‘reasonable expenses’ related to that motion”).


Dated: April 9, 2020

                                          Respectfully submitted,

                                          THE PLAINTIFFS,
                                          By their attorneys,


                                          /s/ David D. Jensen
                                          David D. Jensen
                                          David Jensen PLLC
                                          111 John Street, Suite 420
                                          New York, New York 10038
                                          Tel: 212.380.6615
                                          Fax: 917.591.1318
                                          david@djensenpllc.com

                                          Margarita Smirnova, Esq.
                                          BBO No. 680429
                                          7 Greenbriar Drive, Unit 109
                                          North Reading, Massachusetts 01864
                                          Telephone: (617) 875-8663
                                          margarita.smirnova@gmail.com



                                     CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on April 9, 2020.

                                                     /s/ David D. Jensen
                                                     David D. Jensen




                                               -5-
